Case: 20-61199     Document: 00515965875          Page: 1    Date Filed: 08/04/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 4, 2021
                                   No. 20-61199                         Lyle W. Cayce
                                                                             Clerk

   FELICIA PARKS,

                                                             Plaintiff—Appellee,

                                       versus

   Deputy Christopher Dean, Individually and in his
   Official Capacity; Deputy Dustin Wadford,
   Individually and in his Official Capacity;
   Deputy Simon Stubblefield, Individually and in his
   Official Capacity,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-632


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61199      Document: 00515965875          Page: 2    Date Filed: 08/04/2021




                                        No. 20-61199


          The court has carefully reviewed this appeal in light of the briefs, oral
   argument, and record. Having done so, we find no reversible error of fact or
   law and affirm for essentially the reasons stated by the district court.
          AFFIRMED.




                                              2